PER CURIAM.
The following question, to wit: “Where a resident citizen of Georgia has been duly adjudicated a bankrupt and dies after such adjudication and after the appointment, qualification and partial administration of the trustee, is the estate vested in the trustee under section 70 of the Bankruptcy Law of 1898 (Act July 1, 1898, c. 541, 30 Stat, 565 [Comp. St. 1913, § 9654]), chargeable under section 8 of the same law, or. otherwise, with the allowance for a year’s support of the widow and minor children, as provided in the laws of Georgia ?’’^ — having been, certified to the Supreme Court, and having-been answered in the affirmative (235 U. S. 584, 35 Sup. Ct, 152, 59 L. Ed. —), and, the same being decisive, of this ease, the petition for revision is denied.